Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The Amendment filed 08/26/2022 has been entered. Claim 8 is cancelled, and claims 13, 14 and 16 are withdrawn. Claims 1-7 and 9-20 are currently pending in this application.

Election/Restrictions 
Applicant's election with traverse of Group I (claims 2-5, 7-11 and 17-20, with the linked claims 1, 6, 12 and 15) in the reply filed on 08/26/2022is acknowledged.  The traversal is on the ground(s) that “…Independent claims 1 and 12 have been amended to include a feature "a black matrix is between two adjacent light-filtering sub-units of the N light-filtering sub-units in each of the at least one light-filtering unit". The Applicant believes that the feature is not disclosed by U.S. patent publication No. 2014/0078452 to Lu (hereinafter, Lu)… Thus, Lu fails to disclose the feature "a black matrix is between two adjacent light- filtering sub-units of the N light-filtering sub-units in each of the at least one light-filtering unit". Therefore, the special technical feature exists. Therefore, the unity exists among the linking claims 1, 6, 12 and 15 and accordingly the unity exists between Group I and Group II. Moreover, Applicant respectfully submits that the Office's demand for election is burdensome, not only of the Patent Office and the Applicant, but also the public…”. This is not found persuasive because: 
(1) Per MPEP 1893.03(d), 18.21 Election by Original Presentation in National Stage Applications Submitted Under 35 U.S.C. 371, since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. As for the original claims 1-20 submitted on 12/05/2019 and considered for requirement for restriction/election, they have the common technical feature of “a color film substrate comprising a plurality of color light-filtering units on a base substrate, wherein at least one of the plurality of color light-filtering units comprises N light-filtering sub-units, thicknesses of color filter layers of the N light-filtering sub-units are different, and N is an integer greater than 1; and a planarization layer covering the plurality of color light-filtering units, wherein all positions of a surface of the planarization layer are equal in height”. This technical feature is not a special technical feature as it does not make a contribution over the prior art of Lu (US 2014/0078452) as previously set forth in the Requirement for Restriction/Election Office Action mailed 06/27/2022; 
(2) Furthermore, for the newly amended independent claims 1 and 12, the common technical feature “a black matrix is between two adjacent light- filtering sub-units of the N light-filtering sub-units in each of the at least one light-filtering unit” is not a special technical feature as it does not make a contribution over the prior art in view of Suzuki (US 2003/0063239), as stated in the rejection of claims 1 and 12 below; 
(3) Per MPEP 801 and MPEP 803, the criteria of restriction of the independent or distinct requirement and serious burden in MPEP 803 which relates to national applications filed under 35 U.S.C. 111(a) is not related to lack of unity of national stage applications submitted under 35 U.S.C. 371.
The requirement is still deemed proper and is therefore made FINAL.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 10-12, 15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2003/0063239).
Regarding claim 1, Suzuki teaches a color film substrate (Fig. 8-12, Fig. 19, [0141-0174, 0217-0222]), comprising: 
a plurality of color light-filtering units (the units each corresponding on one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) a base substrate (11 in Fig. 9 and 12), 
wherein at least one light-filtering unit (the units each corresponding to one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) of the plurality of color light-filtering units (the units each corresponding on one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) comprises N light-filtering sub-units (the two sub-units corresponding to one 13R/13G/13B and one corresponding 14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]), thicknesses of color filter layers (Fig. 8-12, [0079, 172]) of the N light-filtering sub-units (the two sub-units corresponding to one 13R/13G/13B and one corresponding 14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) are different (Fig. 9-11), and N is an integer greater than 1 (Fig. 9), a black matrix (19, or 19 and 15 in Fig. 8-9, [0151, 0080, 0104], the partition 19 is formed of the same material (shading material) as that for the shading layer 15) is between two adjacent light-filtering sub-units (Fig. 8-9) of the N light-filtering sub-units (the two sub-units corresponding to one 13R/13G/13B and one corresponding 14R/14G/14B in Fig. 8-9 and Fig. 12) in each of the at least one light-filtering unit (the units each corresponding to one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]).

Regarding claim 12, Suzuki teaches a method of manufacturing a color film substrate (Fig. 8-12, [0141-0174]), comprising: 
forming a plurality of color light-filtering units (the units each corresponding on one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) on a base substrate (11 in Fig. 9 and 12), wherein at least one light-filtering unit (the units each corresponding to one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) of the plurality of color light-filtering units (the units each corresponding on one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) comprises N light-filtering sub-units (the two sub-units corresponding to one 13R/13G/13B and one corresponding 14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]), thicknesses of color filter layers (Fig. 8-12, [0079, 172]) of the N light-filtering sub-units (the two sub-units corresponding to one 13R/13G/13B and one corresponding 14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) are different (Fig. 9-11), and N is an integer greater than 1 (Fig. 9), a black matrix (19 and 15 in Fig. 8-9, [0151, 0080, 0104], the partition 19 is formed of the same material as that for the shading/BM layer 15) is between two adjacent light-filtering sub-units (Fig. 8-9) of the N light-filtering sub-units (the two sub-units corresponding to one 13R/13G/13B and one corresponding 14R/14G/14B in Fig. 8-9 and Fig. 12) in each of the at least one light-filtering unit (the units each corresponding to one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]).

Regarding claims 3, 6, 10-11, 15, 17-18 and 20, Suzuki also teaches the following elements:
(Claim 3) the at least one color light-filtering unit (the units each corresponding to one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) comprises a first light-filtering sub-unit (the sub-unit corresponding to one 13R/13G/13B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) and a second light-filtering sub-unit (the sub-unit corresponding to the corresponding 14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]), and a thickness of a color filter layer (13R/13G/13B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) of the first light-filtering sub-unit (the sub-unit corresponding to one 13R/13G/13B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) is greater than (Fig. 9-11) a thickness of a color filter layer (14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) of the second light-filtering sub-unit (the sub-unit corresponding to the corresponding 14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]).
(Claim 6) a planarization layer (16 in Fig. 9, [0162, 0083]) covering the plurality of color light-filtering units (the units each corresponding on one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]), all positions (Fig. 9 and 12) of a surface of the planarization layer (16 in Fig. 9, [0162, 0083]) are equal in height (Fig. 9 and 12).
(Claim 10) a height (Fig. 9-11) of the black matrix (19 in Fig. 8-9, [0151, 0080, 0104]) is equal to (Fig. 9-11) a height of the second light-filtering sub-unit (the sub-unit corresponding to the corresponding 14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]).
(Claim 11) the color film substrate further comprising: an alignment layer (18 in Fig. 9, [0162]) on the planarization layer (16 in Fig. 9, [0162, 0083])
(Claim 15) wherein the plurality of color light-filtering units (the units each corresponding on one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) is formed on the base substrate (11 in Fig. 9 and 12), the method further comprises: forming a planarization layer (16 in Fig. 9, [0162, 0083]) covering the plurality of color light-filtering units (the units each corresponding on one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]), wherein all positions (Fig. 9 and 12) of a surface of the planarization layer (16 in Fig. 9, [0162, 0083]) are equal in height (Fig. 9 and 12). 
(Claim 17) A display panel (Fig. 8-12, Fig. 19, [0141-0174, 0217-0222]), comprising: the color film substrate (10/80 in Fig. 8-12, [0141-0174]) according to claim 1, and an array substrate (20/90 in Fig. 9 and Fig. 12) opposite to the color film substrate (10/80 in Fig. 8-12, [0141-0174]), wherein the array substrate (20/90 in Fig. 9 and Fig. 12) comprises a plurality of sub-pixels (the sub-pixels each corresponding to 22/95 in Fig. 8-9 and Fig. 12), and the plurality of sub-pixels (the sub-pixels each corresponding to 22/95 in Fig. 8-9 and Fig. 12) corresponds to the plurality of color light-filtering units (the units each corresponding on one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]) in a one-to-one manner (Fig. 1, Fig. 12, Fig. 8-11).
(Claim 18) the sub-pixels (the sub-pixels each corresponding to 22/95 in Fig. 8-9 and Fig. 12) are reflective sub-pixels ([0087, 0089]) or transmissible sub-pixels ([0087, 0088]).
 (Claim 20) a display device (Fig. 8-12, Fig. 19, [0141-0174, 0217-0222]) comprising: the display panel (Fig. 8-12, [0141-0174]) according to claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2003/0063239).
Regarding claim 4, Suzuki teaches that a ratio of the thickness of the color filter layer of the first light-filtering sub-unit (the thickness of 13R/13G/13B in Fig. 8-9 and Fig. 12, [0132-0133], Fig. 7, Fig. 10-11, the thickness of 13/13R/13B/13G is 1.0 to 2.0 μm) to the thickness of the color filter layer of the second light-filtering sub-unit  (the thickness of 14R/14G/14B in Fig. 8-9 and Fig. 12, [0132-0133], Fig. 7, Fig. 10-11, since Suzuki teaches that the transflective layers 12 are approximately 0.2 to 0.3 μm thick and the shading layers 15 are approximately 1.0 to 2.0 μm thick, Suzuki teaches that the thickness of 14R/14G/14B is substantially the difference between 15 and 12, which is 0.7 to 1.8 μm) is in the range of about 1 to 2.86 (Fig. 8-9 and Fig. 12, [0132-0133], Fig. 7, Fig. 10-11, the thickness of 13/13R/13B/13G is 1.0 to 2.0 μm and the thickness of 14R/14G/14B is about 0.7 to 1.8 μm, therefore, (1/1.8=0.56) <13:14 <(2/0.7=2.86); further, as shown in Fig. 9 and 11, 13:14>1; therefore, 1<13:14 <2.86). It would have been obvious to one of ordinary skill in the art to recognize that the claimed rang of less than or equal to 2 overlaps with the surface ratio range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Suzuki for the system of Suzuki to recognize and try that a ratio of the thickness of the color filter layer of the first light-filtering sub-unit to the thickness of the color filter layer of the second light-filtering sub-unit is less than or equal to 2. The motivation is to provide simplification of the manufacturing process and manufacturing cost saving can be further performed (Suzuki, [0167, 0138-0139]).

Regarding claim 5, Suzuki teaches that the ratio of the thickness of the color filter layer of the first light-filtering sub-unit (the thickness of 13R/13G/13B in Fig. 8-9 and Fig. 12, [0132-0133], Fig. 7, Fig. 10-11, the thickness of 13/13R/13B/13G is 1.0 to 2.0 μm) to the thickness of the color filter layer of the second light-filtering sub-unit  (the thickness of 14R/14G/14B in Fig. 8-9 and Fig. 12, [0132-0133], Fig. 7, Fig. 10-11, since Suzuki teaches that the transflective layers 12 are approximately 0.2 to 0.3 μm thick and the shading layers 15 are approximately 1.0 to 2.0 μm thick, Suzuki teaches that the thickness of 14R/14G/14B is substantially the difference between 15 and 12, which is 0.7 to 1.8 μm) is in the range of about 1 to 2.86 (Fig. 8-9 and Fig. 12, [0132-0133], Fig. 7, Fig. 10-11, the thickness of 13/13R/13B/13G is 1.0 to 2.0 μm and the thickness of 14R/14G/14B is about 0.7 to 1.8 μm, therefore, (1/1.8=0.56) <13:14 <(2/0.7=2.86); further, as shown in Fig. 9 and 11, 13:14>1; therefore, 1<13:14 <2.86). It would have been obvious to one of ordinary skill in the art to recognize that the claimed ratio of 1.2, 1.5 or 1.8 overlaps with the surface ratio range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Suzuki for the system of Suzuki to recognize and try that the ratio of the thickness of the color filter layer of the first light-filtering sub-unit to the thickness of the color filter layer of the second light-filtering sub-unit is 1.2, 1.5 or 1.8. The motivation is to provide simplification of the manufacturing process and manufacturing cost saving can be further performed (Suzuki, [0167, 0138-0139]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Aruga (US 2002/0167268).
Regarding claim 7, Suzuki does not teach the following elements. 
Aruga teaches the following elements:
(Claim 7) color filter layers (32/320 in Fig. 3 and 5, [0007, 0107]) are made of a non-photosensitive material (Fig. 3 and 5, [0007, 0107-0109]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Aruga for the system of Suzuki such that in the system of Suzuki, 
(Claim 7) color filter layers of the N light-filtering sub-units are made of a non-photosensitive material.
The motivation is that an inkjet technique can be used to made the color filters, the complexity of the photolithography process can be eased and also, losses in color material can be reduced (Aruga, [0007]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 17 above, and further in view of Sun (US 2012/0257134).
Regarding claim 19, Suzuki teaches that the N light-filtering sub-units (the two sub-units corresponding to one 13R/13G/13B and one corresponding 14R/14G/14B in Fig. 15, 8-9 and 12, [0193, 0079, 0145, 0172]) are arranged up and down (Fig. 15), each of the plurality of sub-pixels (the sub-pixels each corresponding to 22/95 in Fig. 15, 8-9 and 12) comprises N display units (the two display units corresponding to 13R/13G/13B and corresponding 14R/14G/14B in Fig. 15, 8-9 and 12) corresponding to N light-filtering sub-units (the two sub-units corresponding to one 13R/13G/13B and one corresponding 14R/14G/14B in Fig. 15, 8-9 and 12) in a one-to-one manner (Fig. 15, 8-9 and 12), Suzuki does not teach the following elements. 
Sun teaches the following elements (Fig. 2, [0017-0038]):
(Claim 19) each of the N display units (each of the two display units corresponding to 24/23 in Fig. 2, [0024]) comprises a driving thin film transistor (Fig. 2, [0024]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Sun for the system of Suzuki such that in the system of Suzuki, 
(Claim 19) each of the N display units comprises a driving thin film transistor.
The motivation is to reduce or eliminate light leakage at the boundary between the transmission region and the reflection region, and the display quality of the liquid crystal can be improved. (Sun, [0038]).

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2014/0078452) in view of Suzuki (US 2003/0063239).
Regarding claim 1, Lu teaches a color film substrate (Fig. 1-3, [0010-0034]), comprising: 
a plurality of color light-filtering units (the units corresponding to 3/4/5 in Fig. 1, [0010, 0014]) on a base substrate (1 in Fig. 1, [0010, 0014]), 
wherein at least one light-filtering unit (the units corresponding to 3/4/5 in Fig. 1, [0010, 0014]) of the plurality of color light-filtering units (the units corresponding to 3/4/5 in Fig. 1, [0010, 0014]) comprises N light-filtering sub-units (the sub-units corresponding to 9/10 in Fig. 1, [0010, 0015-0016]), thicknesses of color filter layers (Fig. 1-3, [0012-0014, 0019-0034]) of the N light-filtering sub- units (the sub-units corresponding to 9/10 in Fig. 1, [0010, 0015-0016]) are different (Fig. 1), and N is an integer greater than 1 (Fig. 1-2, N=2). 
Lu does not teach that a black matrix is between two adjacent light- filtering sub-units of the N light-filtering sub-units in each of the at least one light-filtering unit.
Suzuki teaches that a black matrix (19, or 19 and 15 in Fig. 8-9, [0151, 0080, 0104], the partition 19 is formed of the same material (shading material) as that for the shading layer 15) is between two adjacent light-filtering sub-units (Fig. 8-9) of the N light-filtering sub-units (the two sub-units corresponding to one 13R/13G/13B and one corresponding 14R/14G/14B in Fig. 8-9 and Fig. 12) in each of the at least one light-filtering unit (the units each corresponding to one 13/13R/13G/13B and one corresponding 14/14R/14G/14B in Fig. 8-9 and Fig. 12, [0079, 0145, 0172]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Suzuki for the system of Lu such that in the system of Lu, a black matrix is between two adjacent light- filtering sub-units of the N light-filtering sub-units in each of the at least one light-filtering unit. The motivation is to provide the advantages of simplification of the manufacturing process and manufacturing cost saving, an advantage of suppressing decrease in contrast of display in a transmission mode can also be obtained (Suzuki, [0151]).

Regarding claim 2, Lu teaches that surfaces, parallel to the base substrate, of the N light-filtering sub-units have a ratio range of 1:1 to 9:1 (Fig. 1-2, [0016]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed surface ratio overlaps with the surface ratio range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lu for the system of Lu in view of  Suzuki to recognize and try that surfaces, parallel to the base substrate, of the N light-filtering sub-units are equal in area (which is the surface ratio of 1:1). The motivation is to provide color images with high/balancing brightness and high quality in desired indoor and outdoor environments (Lu, [0002, 0012, 0016, 0034]).

Regarding claims 3 and 9, Lu also teaches the following elements:
(Claim 3) the at least one color light-filtering unit (the sub-units corresponding to 9/10 in Fig. 1, [0010, 0015-0016]) comprises a first light-filtering sub-unit (the sub-units corresponding to 9 in Fig. 1, [0010, 0015-0016]) and a second light-filtering sub-unit (the sub-units corresponding to 10 in Fig. 1, [0010, 0015-0016]), and a thickness of a color filter layer (Fig. 1-3, [0012-0014, 0019-0034]) of the first light-filtering sub- unit (the sub-units corresponding to 9 in Fig. 1, [0010, 0015-0016]) is greater than a thickness of a color filter layer (Fig. 1-3, [0012-0014, 0019-0034]) of the second light-filtering sub-unit (the sub-units corresponding to 10 in Fig. 1, [0010, 0015-0016]). 
 (Claim 9)  the first light-filtering sub-unit (the sub-units corresponding to 9 in Fig. 1, [0010, 0015-0016]) and the second light-filtering sub-unit (the sub-units corresponding to 10 in Fig. 1, [0010, 0015-0016]) are distributed alternately (Fig. 1-2).

Regarding claim 4, Lu teaches that a ratio of the thickness of the color filter layer of the first light-filtering sub-unit (the sub-units corresponding to 9 in Fig. 1, [0010, 0015-0016]) to the thickness of the color filter layer of the second light-filtering sub-unit (the sub-units corresponding to 10 in Fig. 1, [0010, 0015-0016]) is in a range of 2 to 3 ([0016, 0026]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed rang of less than or equal to 2 overlaps with the surface ratio range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lu for the system of Lu in view of  Suzuki to recognize and try that a ratio of the thickness of the color filter layer of the first light-filtering sub-unit to the thickness of the color filter layer of the second light-filtering sub-unit is less than or equal to 2. The motivation is to provide color images with high/balancing brightness and high quality in desired indoor and outdoor environments (Lu, [0002, 0012, 0016, 0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871